DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 8/25/2021, with respect to independent claims, as amended, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 2-3 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 2, 
Prior art has been found to teach “An audio-visual device of an audio-visual system, the device supporting a solution of a fault occurring in the audio-visual system including the audio-visual device, comprising: an input and output interface for an audio-visual signal; a man-machine interface; solution support program storage means for storing a plurality of solution support programs for supporting a job of a user for solving a plurality of potential faults occurring in the audio-visual device and in the audio-visual system; fault determination means for determining a fault of the plurality of potential faults based on information acquired through the input and output []";
Since, no prior art was found to teach: ”the solution support program comprises: processing for outputting a message for prompting the user to form a loop by connecting the cable between an input interface and an output interface for the audio- visual signal; processing for displaying a second question relating to an improvement of recovery from the fault and receiving an answer to the second question; and processing for outputting a message indicating a solution corresponding to the answer as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 3, 
Prior art has been found to teach “An audio-visual device of an audio-visual system, the device supporting a solution of a fault occurring in the audio-visual system including the audio-visual device, comprising: an input and output interface for an audio-visual signal; a man-machine interface; solution support program storage means for storing a plurality of solution support programs for supporting a job of a user for solving a plurality of potential faults occurring in the audio-visual device and in the audio-visual system; fault determination means for determining a fault of the plurality of potential faults based on information acquired through the input and output interface; and solution support program execution means for executing the plurality of solution support programs for handling the fault determined by the fault determination means after reading a solution support program from the solution support program storage means, wherein among the solution support programs stored in the solution support program storage means, the solution support program for handling a fault having a plurality of possible causes comprises: processing for outputting a message for prompting the user to conduct a predetermined job to the man-machine interface; processing for outputting a first question for the user to the man-machine interface; []";
Since, no prior art was found to teach: ”the solution support program comprises: processing for outputting a message for prompting the user to form a loop by connecting the cable between an input interface and an output interface for the audio- visual signal; processing for displaying a second question relating to an improvement of recovery from the fault and receiving an answer to the second question; and processing for outputting a message indicating a solution corresponding to the answer and including inspection of the output device and replacement of the cable” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Barton et al. (US 6,385,739, B1) teaches using feedback loop for debugging but not other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114